Citation Nr: 1223184	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-17 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation above 10 percent for bilateral pes planus prior to February 6, 2012.

2. Entitlement to an increased evaluation above 30 percent for bilateral pes planus for the period commencing February 6, 2012.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to April 1982 and from February 1983 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran a compensable 10 percent evaluation for service-connected bilateral pes planus, effective June 6, 2003 (the date on which he reopened his claim for a rating increase).  

The history of the current appeal shows that the Board remanded the case in December 2008 and December 2010 for additional evidentiary and procedural development.  Following the development conducted pursuant to the latest remand, by rating decision dated in March 2012, he was granted a 30 percent rating for bilateral pes planus, effective February 6, 2012.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  As the 30 percent evaluation is not the maximum benefit provided by the applicable rating schedule, the increased rating issue remains in appellate status.  See AB, Appellant, v. Brown, 6 Vet. App 35 (1993).  The case was thereafter returned to the Board in May 2012 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  Prior to February 6, 2012, the Veteran's bilateral pes planus was manifested by symptoms and physical conditions producing no more than moderate impairment, primarily by bilateral pain on use of both feet, necessitating use of orthotics to support his arches.

3.  From February 6, 2012, the Veteran's bilateral pes planus was manifested by symptoms and physical conditions producing no more than severe impairment, primarily by foot pain accentuated on use and objective evidence of marked deformity of both feet on pronation.     


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for bilateral pes planus for the period from June 6, 2003 to February 5, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for an evaluation greater than 30 percent for bilateral pes planus for the period February 6, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 and VA's duty to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claims decided herein, generally, the notice requirements of a VA compensation claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The claims decided herein stem from the Veteran's application to reopen his claim for an increased rating for bilateral pes planus, which was received by VA on June 6, 2003.  VCAA notice letters addressing the applicability of the VCAA to the claim at issue and of VA's obligations to the Veteran in developing this claim were dispatched to the Veteran in September 2003, December 2005, March 2006, and  January 2009, which collectively satisfied the above-described mandates.  To the extent that there is an error in timing of notice because fully complaint notice was not furnished prior to the initial adjudication of the claim, as the later notices were followed by a subsequent readjudication, most recently in a March 2011 rating decision, any defective notice errors are deemed to have been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's complete service treatment records have been obtained and associated with his claims file, as well as private and VA medical records dated from 2001 - 2012, which are relevant to the time period encompassed by the claim at issue.  While the Veteran's entire history is reviewed when assigning a disability evaluation (see 38 C.F.R. § 4.1), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the increased rating claim for bilateral pes planus was filed on June 6, 2003, the evidence that must be considered is pertinent to the period from one year prior to date of claim (i.e., June 6, 2002) all the way to the present.  (See 38 C.F.R. § 3.400(o)(2) (2011).) 

Additionally, pursuant to his claim, the Veteran was also afforded VA-authorized orthopedic/podiatric examinations in October 2003, May 2004, March 2006, November 2009, and February 2012, which addressed the increased rating issue on appeal.  With respect the matter decided herein, the examination reports and opinions include adequate discussion of the opining examiners' clinical observations and diagnoses, and a rationale to support these findings and conclusions based on a review of the Veteran's relevant clinical history contained in his claims file.  The Board thus finds that the medical examinations conducted are adequate for adjudication purposes for the matters decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  (The Board notes that its prior remands were to ensure adequate clinical discussion, to include a medical opinion, addressing the relationship, if any, between the Veteran's service-connected bilateral pes planus and his symptomatic bilateral plantar fasciitis.  The Board found that the November 2009 VA examiner did not adequately address this question and so the case was remanded in December 2010 for a clarifying opinion in compliance with the instructions of the Board's prior remand.   See Stegall v. West, 11 Vet. App. 268 (1998).  A clarifying opinion was obtained at the February 2012 VA examination, and the Board finds that its discussion is in substantial compliance with the prior remand's instructions, such that a remand for further corrective development is unnecessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).)

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to an evaluation in excess of 10 percent prior to February 6, 2012, and an increased evaluation in excess of 30 percent from February 6, 2012, for bilateral pes planus.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

The Veteran's bilateral pes planus is rated under the criteria contained in 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provide for the assignment of a noncompensable rating for bilateral pes planus that is mildly disabling, with symptoms relieved by a built-up shoe or arch support.  Assignment of a 10 percent evaluation is warranted for bilateral pes planus that is moderately disabling, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet.  Assignment of a 30 percent evaluation is warranted for bilateral pes planus that is severely disabling, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Assignment of a 50 percent evaluation is warranted for bilateral pes planus that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, not improved by orthopedic shoes or appliances.

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

By history, the Veteran was granted service connection for bilateral pes planus as being directly related to service, effective from July 1, 2001 (the earliest date to which entitlement to VA compensation for pes planus arose following the last date of his period of active duty).  The current appeal stems from Veteran's present claim for a rating increase that was filed on June 6, 2003.

Clinical evidence pertinent to the Veteran's pes planus for the period from June 6, 2002 to February 5, 2012, show that the Veteran received routine podiatric treatment from private and VA sources for his complaints of bilateral foot pain and receive prescribed orthotic inserts.  Generally good results with respect only to the collapsed arches were obtained from the use of these orthotics.  The clinical records reflect that although the Veteran experienced foot pain on use due in part to his service-connected flat feet, he also suffered from foot pain associated with bilateral plantar fasciitis, for which surgery was recommended as all conventional treatment options were unsuccessful in relieving foot pain due to fasciitis.  VA nexus opinions dated in November 2009 and February 2012 indicate that the Veteran's bilateral plantar fasciitis and a minimal left calcaneal bone spur revealed on X-ray were unrelated to active duty and were also not related to the service-connected bilateral pes planus.  The November 2009 opinion also determined that 75 percent of the Veteran's subjective foot pain complaints were quantifiably attributable to his non-service-connected bilateral plantar fasciitis, with the remaining 25 percent attributable to his service-connected bilateral pes planus.  These opinions were presented by physicians who examined the Veteran and reviewed his pertinent clinical history in his claims file.  Thusly, foot symptoms attributable to non-service-connected plantar fasciitis are not for consideration in evaluating the Veteran's state of podiatric impairment due to pes planus.  

The objective findings presented in the medical evidence pertinent to the period prior to February 5, 2012, demonstrate a clinical picture of bilateral pes planus manifested by no worse than moderate impairment, primarily by bilateral pain on use of both feet, necessitating use of orthotics to support the Veteran's arches, with no objective evidence of marked pronation/abduction deformity of either foot, the presence of accentuated pain on use or manipulation, or swelling on use indicated.  Thusly, the 10 percent evaluation assigned for bilateral pes planus for the period from June 6, 2003 to February 5, 2012, is deemed by the Board to be appropriate as the criteria for a 30 percent evaluation is not clinically demonstrated.

The clinical evidence pertinent to the state of the Veteran's bilateral pes planus for period from February 6, 2012, onwards, reflects that on VA examination conducted on that date, his feet were manifested by accentuated pain on use, in which he described a painful sensation of walking on golf balls due to his collapsed arches.  The examination also objectively revealed for the first time the presence of marked deformity of both feet on pronation that was associated with the bilateral pes planus.  The examiner, however, determined that the Veteran's bilateral foot disability did not limit his usual occupational duties as he was able to work and that when his feet become painful he would take time off from work only once per month.  The February 2012 examination also objectively determined that there was no pain elicited on physical manipulation of either foot; no swelling on use of either foot; no calluses of either foot attributable to flat feet; no extreme tenderness of the plantar surface of either foot; and no marked inward displacement and severe spasm of the Achilles tendon on physical manipulation.  The Veteran was also objectively determined to have obtained relief from the use of prescribed orthotics.

The Board has considered the evidence discussed above as it pertains to the state of the Veteran's bilateral pes planus for the period from February 6, 2012, to the present, and concludes that it does not meet the criteria for the next higher rating of 50 percent for pronounced impairment associated with this podiatric disability.  The clinical evidence does not demonstrate that his bilateral pes planus is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo-achillis on manipulation.  Furthermore, as the clinical evidence demonstrates that he is able to obtain some measure of relief from the use of orthotics, the Board cannot concede that he obtains no improvement of his podiatric condition from prescribed orthopedic appliances.  Even considering the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), the aforementioned criteria for a 50 percent evaluation are not more closely approximated simply from flare-ups of elevated bilateral foot pain with curtailed capacity to walk or stand for extended periods of time, as the clinical record does not demonstrate that the Veteran's foot pain, in itself, somehow produces the orthopedic deformities contemplated in the rating criteria.  The Board has also considered whether additional disability may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  However, there is no clinical evidence of weakness, fatigability, incoordination and the like due to pain caused by the service-connected bilateral pes planus alone.  In essence, the symptomatology associated with the service-connected bilateral pes planus is exactly that described in the schedular criteria, namely severe bilateral pes planus with accentuated pain on use and objective evidence of marked foot deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).
 
In view of the foregoing discussion, the Board concludes that the evidence supports the assignment of a 10 percent evaluation (and no higher) for bilateral pes planus for the period from June 6, 2003 (i.e., the date of claim for a rating increase) to February 5, 2012, and the assignment of a 30 percent evaluation (and no higher) for this chronic podiatric disability for the period from February 6, 2012, onwards.  The Veteran's claim for a rating increase on appeal is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (west 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Extraschedular consideration: bilateral pes planus.

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected bilateral pes planus, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected podiatric disability does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a.  Although the clinical evidence indicates that the Veteran's ability to ambulate is significantly curtailed by his foot disability, this in itself does not demonstrate marked interference with employment such that the applicable rating schedule is rendered inadequate to rate the orthopedic disability at issue.  In this regard, the Board notes that the Veteran's capacity to work does not appear to be significantly impacted by his foot disability as the VA examining physician explicitly remarked in his opinion of February 2012 that the Veteran's flatfoot condition had no impact on his ability to work, as he was able to perform work and if his feet hurt he called in sick only once per month.  This level of occupational impairment is deemed to be well within the criteria contemplated in the applicable rating schedule and adequately addressed by the 10 percent and 30 percent evaluations assigned.  Furthermore, although it is evident that the Veteran receives regular outpatient treatment for foot complaints, the clinical evidence does not demonstrate that his bilateral pes planus requires frequent hospitalization.  As previously stated, the Board concludes that the level to which the Veteran's bilateral pes planus presently interferes with his ability to perform work is adequately contemplated in the criteria of the applicable rating schedule and the evaluations assigned by action of this appellate decision and prior rating decisions.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An increased evaluation above 10 percent for bilateral pes planus prior to February 6, 2012, is denied.

An increased evaluation above 30 percent for bilateral pes planus for the period commencing on February 6, 2012, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


